Citation Nr: 9913947	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability, bilateral hearing loss and a psychiatric 
disability.

2.  Entitlement to an increased evaluation for headaches, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's brother and daughter




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to July 
1947.  By rating action dated in August 1975 the Department 
of Veterans Affairs (VA) Regional Office (RO), St. Louis, 
Missouri, granted service connection for residuals of a head 
injury including headaches and tinnitus, rated 10 percent 
disabling.  In a March 1997 rating action the veteran was 
given 10 percent evaluations each for tinnitus and headaches 
for a combined 20 percent rating.  Service connection for an 
eye disability, classified as right retinal detachment with 
bilateral cataracts and bilateral hearing loss was denied.  
The veteran appealed from the denials of service connection 
for the eye disability and hearing loss and also appealed for 
a higher rating for his headaches.  The veteran also appealed 
from a 1998 action denying entitlement to service connection 
for a psychiatric disability.  The case is now before the 
Board for appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for an eye disability and bilateral hearing loss 
is being deferred pending further action by the regional 
office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
entitlement to service connection for a psychiatric 
disability and for an increased rating for headaches has been 
obtained by the regional office.  

2.  A psychiatric disability was not demonstrated during the 
veteran's active military service.

3.  A psychiatric disability, diagnosed as major depression, 
was initially diagnosed many years following the veteran's 
separation from military service and is not of service 
origin.

4.  The veteran experiences headaches several times per week 
that require the use of medication.  The headaches have not 
resulted in prostrating attacks.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated during military service nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

2.  An evaluation in excess of 10 percent for the veteran's 
headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 8045-8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board notes that it has found the veteran's claim for 
service connection for a psychiatric disability not well-
grounded and his claim for an increased rating for his 
headaches "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989. The 
Board is also satisfied that all relevant facts have been 
properly developed.  


I.  The Claim for Service Connection 
for a Psychiatric Disability.

The veteran's service medical records reflect that in August 
1946 he was struck on the right side of the head behind his 
ear with a bat while playing baseball.  It was indicated that 
he had a partial paralysis of the external rectus of the 
right eye with diplopia in the right temporal field.  A skull 
X-ray showed no evidence of a fracture.  

In late 1946 the veteran was referred to the psychiatric 
clinic for consultation because of a right eye condition.  He 
also stated that he still had headaches.  The psychiatrist 
indicated that the veteran had no psychiatric problems.  He 
was referred back to the ear, nose and throat clinic.  When 
the veteran was examined for separation from military service 
in July 1947 the psychiatric evaluation was reported to be 
normal.  

The veteran's initial claim for VA disability benefits was 
submitted in February 1975.  He referred to a head injury 
during service, in 1946.  

The veteran was examined by the VA in April 1975.  On special 
psychiatric examination he did not complain of subjective 
anxiety and no tremor or hyperhidrosis was present.  There 
were no signs of depression.  His stream of thought and 
speech was spontaneous, relevant and coherent and not 
tangential.  He was well oriented as to time, place and 
person.  It was indicated that there were no signs of a 
psychosis.  His affect was appropriate.  His memory for 
recent and past events was intact.  His judgment was also 
intact.  A psychiatric condition was not diagnosed.  

In November 1996, the veteran submitted claims for service 
connection for an eye disability and for an increased rating 
for his headaches. 

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
for various conditions from 1994 to 1996.  When he was seen 
in August 1996 it was indicated that he had depression with 
inability to sleep.

The veteran was afforded a VA psychiatric examination in 
January 1997.  He reported sleep difficulties, erratic 
appetite, difficulty with his short-term memory and 
occasional suicidal thoughts.  He reported that his depressed 
mood had been present for years.  On mental status 
examination his mood was mildly depressed and his affect was 
slightly flattened.  He displayed no evidence of a thought 
disorder.  He reported occasional apparent auditory 
hallucinations.  A diagnosis of mild major depressive 
disorder was made.

In a November 1997 affidavit the veteran's wife related that 
since his accident in service he had had eye problems, 
headaches, noise in his right ear and depression and 
nervousness.  The veteran's daughter related in a November 
1997 affidavit that he had always had and continued to have 
severe headaches as well as difficulty sleeping.  She related 
that he also suffered from depression and anxiety.  

During the course of a November 1997 hearing on appeal, the 
veteran related that he had been treated for depression for 
many years.  The veteran's daughter related that he had 
always been very nervous and had problems sleeping.  The 
veteran's brother indicated that the veteran had been 
depressed for many years and had difficulty sleeping.  

The veteran was again afforded a VA psychiatric examination 
in February 1998.  Various findings were recorded on mental 
status examination.  The diagnosis was recurrent major 
depressive disorder.  In a March 1998 addendum, the examiner 
indicated that the veteran's claims file had been thoroughly 
reviewed and there was no evidence that the veteran had been 
diagnosed as having anxiety or depression during service.  
She indicated that the initial mention of depression was 
after the veteran's son had died in 1980.  She stated that 
she did not believe the veteran's depression was due to this 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.

In this case, the veteran's service medical records reflect 
that he was referred to the psychiatric clinic for 
consultation in late 1946 after complaining of eye problems 
and headaches resulting from his August 1946 accident.  
However, the examiner indicated that the veteran had no 
psychiatric problem.  When he was examined for separation 
from military service in July 1947 the psychiatric evaluation 
was reported to be normal.

The veteran was afforded a VA psychiatric examination in 
April 1975 and he did not complain of anxiety and there were 
no signs of depression.  He was noted to be well oriented in 
all three spheres and there were no signs of a psychosis.  A 
psychiatric condition was not diagnosed.  

The record reflects that in a 1996 VA outpatient treatment 
record the veteran complained of depression with inability to 
sleep and major depression was diagnosed when he was afforded 
the VA psychiatric examination in January 1997.  However, 
that was many years following the veteran's separation from 
military service.  When he was examined by the VA in February 
1998 major depression was again diagnosed; however, in a 
March 1998 addendum, the examiner indicated that she did not 
believe that the veteran's depression was due to his military 
service.

The only evidence the veteran has offered in support of his 
claim are his own unsubstantiated contentions.  While he is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. 
App. at 494 (1992).  See also Harvey v. Brown, 6 Vet. App. 
390, 393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence which support his 
claim.  The evidence now of record fails to show that a 
chronic psychiatric disorder stemmed from the inservice head 
injury or otherwise had its onset in service.  Thus, this 
claim may not be considered well grounded.  38 U.S.C.A. § 
5107(a).  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390; 
(1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a psychiatric disorder on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board views the above discussion in this case as 
sufficient to inform the veteran of the elements necessary to 
complete his application on the claims for service connection 
for a psychiatric disability.  See Robinette, 8 Vet. App. at 
77-78.
  

II.  The Claim for an Increased Evaluation 
for Headaches, Currently Rated 10 percent.  

Compensation for service-connected injury is limited to those 
claims which show  present disability.  See 38 U.S.C. § 1110; 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet.App. 55 (1994).

As noted previously, the veteran's service medical records 
reflect that he was struck on the right side of his head 
behind the ear with a baseball bat in July 1946.  An X-ray 
study did not show evidence of a fracture; however, he 
thereafter complained of headaches.  

On the VA neuropsychiatric examination conducted in April 
1975 his complaints included severe headaches.  The 
neurological examination was normal.  The diagnosis was 
headaches and tinnitus, residuals of a head injury.  

By rating action dated in August 1975 service connection was 
established for residuals of a head injury including 
headaches and tinnitus.  The condition was rated 10 percent 
disabling.

In November 1996 the veteran submitted a claim for an 
increased rating for his headaches.

The VA outpatient treatment records dated from 1994 to 1996 
reflect that the veteran's complaints included chronic 
headaches on several occasions.

On the January 1997 VA psychiatric examination the veteran 
complained of chronic almost daily severe headaches as well 
as tinnitus and visual problems in his right eye.

During the November 1997 hearing at the regional office, the 
veteran related that he was taking Motrin and over-the-
counter medication such as Ibuprofen, Tylenol and aspirin for 
his headaches.  He indicated that he had headaches several 
times per week and on occasion became nauseated.  He related 
that if he did not take any medication the headaches would 
last for three or four hours and that with medication they 
would last for one hour.

A 10 percent evaluation is warranted for migraine with 
characteristic prostrating attacks averaging one and two 
months over the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  
38 C.F.R. Part 4, Code 8100.

As noted above, the veteran has related that he experiences 
headaches several times per week which requires the use of 
medication and he has indicated that he also becomes 
nauseated on occasion.  However, his headaches last only some 
four hours without medication and one hour with medication.  
Thus, although the veteran's headaches occur on a rather 
frequent basis, the evidence does not show that they result 
in prostrating attacks which would warrant entitlement to the 
next higher evaluation of 30 percent under the provisions of 
Diagnostic Code 8100.  Accordingly, under the circumstances, 
a basis for an allowance of the veteran's claim for an 
increased rating for his headaches has not been established.

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for service connection for a 
psychiatric disability and for an increased rating for his 
headaches; however, the Board does not find the evidence to 
be so evenly balanced that there is doubt as to any material 
issue regarding either of those matters.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  

Entitlement to an increased evaluation for headaches, 
currently rated 10 percent disabling is denied.  


REMAND

As discussed previously, the veteran's service medical 
records reflect that he sustained an eye injury when he was 
struck on the right side of his head by a baseball bat in 
July 1946.  It was indicated that there was partial paralysis 
of the external rectus of the right eye with diplopia in the 
right temporal field.  When he was examined for separation 
from military service in July 1947 his hearing to whispered 
voice in both ears was reported to be 15/15.  However, right 
nerve deafness was also indicated.

When the veteran was examined by the VA in April 1975 it was 
indicated that a hearing loss was not noted and on special 
eye examination the examination was normal and a diagnosis of 
paresis of the external rectus muscle on the right with 
diplopia secondary to a traumatic injury was made by history 
only.

The VA outpatient treatment records dated from 1994 to 1996 
reflect that the veteran was seen on various occasions for 
eye problems.

During the course of the November 1997 hearing, the veteran 
related that he was still unable to move his right eye.  He 
also stated that during service he had noticed a hearing 
deficit in his right ear and that over the years the 
condition had gotten worse.  

The record reflects that in January 1998 the veteran was 
afforded a VA visual examination and the diagnoses included 
age related macular degeneration and immature cataract of the 
left eye.  However, the examiner did not indicate whether any 
of the eye conditions could be related to the veteran's 
inservice injury.

In view of the above matters, the case is REMANDED to the 
regional office for the following action:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should make all 
reasonable efforts to obtain copies of 
all indicated records that are not 
already of record and associate them with 
the claims file.

2.  The veteran should be afforded a 
special eye and audiological examinations 
to determine the current nature and 
extent of any eye disability or hearing 
loss that may now be present.  All 
indicated special studies should be 
conducted.  The claims file is to be made 
available to the examiners for review 
prior to conducting the examinations.  
The examiners should express opinions, to 
the extent possible, as to the likelihood 
any current eye disability or hearing 
loss was caused by or is otherwise 
related to the inservice trauma to the 
veteran's head in July 1946.  Reasons and 
bases for all conclusions should be 
provided.

3.  The veteran's claims for service 
connection for an eye disability and 
hearing loss should then be reviewed by 
the regional office.  If the 
determination regarding either of those 
matters remains adverse to the veteran, 
he and his representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice. 

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining issues on appeal pending 
completion of the requested action.  


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 


